Motion by appellant for a stay pending appeal from an order granting respondent’s motion for summary judgment and directing that the action be placed on the calendar for September 4, 1962, for the assessment of damages. Motion granted, on condition that the appellant be ready to argue or submit the appeal at the November Term, beginning October 22, 1962, for which term the appeal is ordered to be placed on the calendar; the papers on appeal and the appellant’s brief are to be served and filed on or before September 24,1962. Beldock, P. J., Ughetta, Kleinfeld, Rabin and Hopkins, JJ., concur.